Citation Nr: 0831630	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for bilateral diabetic 
retinopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to December 
1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for diabetes mellitus and bilateral 
diabetic retinopathy. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. At the hearing, the undersigned Veterans Law 
Judge held the record open for an additional 60 days for the 
appellant to submit additional medical records of treatment 
prior to 1974.   The specified period has expired, and no 
additional records have been received.   


FINDINGS OF FACT

1.  There is no evidence that the veteran was exposed to 
herbicides in service. 

2.  The veteran's diabetes mellitus first manifested many 
years after service and is not related to any aspect of 
service.  

3.  The veteran's bilateral diabetic retinopathy first 
manifested many years after service and is not related to any 
aspect of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for bilateral 
diabetic retinopathy have not been met.  38 U.S.C.A. § 1110, 
1112; 38 C.F.R. § 3.303, 3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in November 2005, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

The veteran contends that he was diagnosed with diabetes 
mellitus after service as a result of exposure to herbicides 
while assigned to the 1st Battalion, 31st Infantry Regiment 
stationed at the demilitarized zone in Korea in 1964 and 
1965.   He contends that his bilateral retinopathy is 
secondary to diabetes mellitus.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including diabetes mellitus).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  Service in the Republic of Vietnam includes 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A.§ 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, the 
Department of Defense has identified specific units that 
served along the demilitarized zone in Korea where herbicides 
were used between April 1968 and July 1969.  VA will concede 
exposure to herbicide if the veteran alleges service along 
the demilitarized zone in Korea and was attached to a 
specified unit during that period of time.  VA Manual M21-1MR 
IV.ii.2.C.10.l (Jul. 1, 2008). 

Service personnel records do not show, nor does the veteran 
contend that he served in the Republic of Vietnam.  The 
records do show that the veteran's unit was among those that 
served near the demilitarized zone in Korea.  However, the 
veteran's service was in 1964 to 1965 and not during the time 
when the Department of Defense reported the use of herbicide 
in Korea.  The Board concludes that the veteran is not 
presumed to have been exposed to herbicide.  The veteran did 
not state that he handled herbicide or performed duties in 
areas that had been sprayed with chemical agents.  Service 
medical records are silent for any symptoms or treatment for 
acute exposure to herbicide.  Service personnel records do 
not show that the veteran's military occupation included the 
handling of herbicide.  In November 2005, the National 
Personnel Record Center reported that there were no other 
records of the veteran's actual exposure to herbicide.  
Therefore, the Board concludes that presumptive service 
connection for diabetes mellitus as a result of exposure to 
herbicide is not warranted as there is no evidence of such 
exposure.  

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service medical records showed no symptoms, diagnosis, or 
treatment for symptoms of diabetes mellitus, or diabetic 
retinopathy in service.  The records contain a medical 
history questionnaire and the results of a normal chest X-ray 
dated in November 1965 but no clinical record of a discharge 
physical examination.  The veteran did not indicate that he 
had been diagnosed or treated for diabetes or retinopathy 
during his period of service.  

In a September 2005 claim, the veteran stated that his 
diabetes first manifested in 1978 and that retinopathy first 
manifested in 1994.  In a March 2008 hearing, the veteran 
stated that he first sought routine medical treatment from a 
private physician starting in the early 1970s.  He further 
stated that he was informed of a diagnosis of type II 
diabetes at the age of 37.  As personnel record showed that 
the veteran was born in 1941, the diagnosis would have been 
in 1978.   

Records of outpatient treatment by the private physician were 
obtained for medical care starting in 1974.  The earliest 
indication of a possible diabetic disorder was a high fasting 
blood sugar and glucose tests performed over several days in 
March 1980.   The records are extremely abbreviated and 
generally do not show clear diagnoses.  However, elevated 
fasting blood sugar test results were noted approximately 
every six months over many years.  The earliest clearly 
recorded diagnosis of diabetes mellitus was by another 
private physician in February 2002.   The earliest recorded 
examination of the eyes and diagnosis of diabetic retinopathy 
was by a private physician in April 2004.  None of the 
physicians noted that diabetes or retinopathy was related to 
any aspect of the veteran's service including possible 
exposure to herbicide.  In September 2005, a VA primary care 
examiner performed an initial visit examination and noted a 
history of diabetes for the previous thirty years.  At that 
time, the veteran had been discharged from active duty for 
approximately forty years.  

The Board concludes that direct service connection for 
diabetes mellitus is not warranted.  There is no evidence 
that the veteran was actually exposed to herbicide.  The 
first medical evidence of the disease was not earlier than 
blood tests results in 1980, many years after service.  Even 
if the first diagnosis was made in 1978 as stated in his 
claim or in the early 1970s as he stated in a Board hearing, 
the first manifestation of the disease would be greater than 
one year after discharge from service.  

The Board concludes that direct service connection for 
diabetic retinopathy is not warranted because the first 
medical evidence of symptoms and diagnosis of the disease was 
not earlier than 2004, many years after service.  Although 
the veteran's retinopathy is related to his diabetic 
disorder, secondary service connection is not warranted 
because diabetes mellitus, the primary disorder, is not 
service-connected.  

The weight of the credible evidence demonstrates that the 
veteran's current diabetes mellitus and diabetic retinopathy 
first manifested many years after service and are not related 
to any aspect of his active service.  As the preponderance of 
the evidence is against the claims, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for diabetes mellitus is denied. 

Service connection for bilateral diabetic retinopathy is 
denied. 


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


